IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

SHERRY WEISHEIT, *
Plaintiff . *
v. *

CIVIL NO. JISB-17-0823
ROSENBERG & ASSOCIATES, LLC, *

Defendant *
* * * * * * * * * * * *
MEMORANDUM

Sherry Weisheit filed this case on behalf of herself and similarly situated individuals
against Rosenberg & Associates, LLC (“Rosenberg”) and Bayview Loan Servicing, LCC
(“Bayview”). (2nd Am. Compl., ECF No. 59.) This Court granted Bayview’s motion for summary
judgment and only one claim remains pending against Rosenberg. (M.S.J. Order, ECF No. 109.)
Rosenberg filed a motion for summary judgment (ECF No. 114) and the matter is fully briefed.
No hearing is required. See Local Rule 105.6 (D. Md. 2018).: For the reasons set forth below, this
Court will grant Rosenberg’s motion for summary judgment,

I. Factual and Procedural Background

The procedural history and facts are set forth in the Court’s prior Memorandum Opinion .
(ECF No. 108) and are incorporated by reference and repeated as necessary to provide context and
to resolve the pending motion.

Weisheit has pleaded three causes of action alleging violations of the Real Estate
Settlement Procedures Act (“RESPA”), 12 U.S.C. § 2601 et seq., the regulations promulgated
thereunder, and the Fair Debt Collection Practices Act (“EDCPA”), 15 U.S.C. § 1692 et seq. She

asserts in Count I that Bayview improperly scheduled a foreclosure sale while her loss mitigation
application was pending, did not respond within thirty days of her appeal of Bayview’s denial of
her loan modification application, and did not state in the denial the specific reasons for its
decision. (2nd Am. Compl. { 54-77.) In Count II, Weisheit alleges Rosenberg and Bayview
violated the FDCPA by scheduling and advertising the foreclosure sale when they were prohibited
from doing so under RESPA, which also constituted a materially unfair or deceptive practice under
the FDCPA. (id. §] 78-84.) In Count ITI, Weisheit alleges Bayview failed to acknowledge receipt
of a Notice of Error within five days of receipt and failed to correct the errors in the Notice of
Error within thirty days of receipt. (id. qq 85-93.)

This Court granted Bayview’s motion for summary judgment on. Counts I, II, and IIT.
(M.S.J. Order at 1.) With respect to Counts I and III, this Court found that Bayview did not conduct
a foreclosure sale and complied with the requirements of RESPA, and that any technical errors did.
not cause Weisheit any damages. Weisheit v. Rosenberg & Assocs., LLC, Civ. No. JKB-17-0823,
2019 WL 3208661, at *9-12 (D. Md. July 16, 2019), Accordingly, the Court found that Weisheit
did not establish a basis for liability against Bayview under Counts I and II]. fd. at *11-12.
Because the claims in Count II were premised on liability under Count I, the Court also granted
summary judgment in favor of Bayview on Count II. Jd. at *11.
it, Standard

“The court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
' Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing predecessor to current
Rule 56(a)). The burden is on the moving party to demonstrate the absence of any genuine dispute
of material fact. Adickes v. S.H. Kress & Co., 398 U.S, 144, 157 (1970). If sufficient evidence

exists for a reasonable jury to render a verdict in favor of the party opposing the motion, then a

 

 
 

genuine dispute of material fact is presented and summary judgment should be denied. See
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The facts themselves, and the
inferences to be drawn from the underlying facts, must be viewed in the light most favorable to
the opposing party. Scott v. Harris, 550 U.S. 372, 378 (2007); Iko v. Shreve, 535 F.3d 225, 230
(4th Cir. 2008). Still, the opposing party must present those facts and cannot rest on denials, The
opposing party must set forth specific facts, either by affidavit or other evidentiary showing,
demonstrating a genuine dispute for trial. Fed. R. Civ. P. 56(c)(1). Furthermore, the opposing
party must set forth more-than a “mere . . . scintilla of evidence in support of [his] position.”
Anderson, 477 U.S. at 252.

Analysis!

In Count II, Weisheit alleges that Rosenberg materially violated 15 U.S.C.A § 1692e “[b]y
scheduling and advertising foreclosure sales of the Plaintiffs’ property ... when those sales cannot
be held in violation of (i) 12 U.S.C.A. § 2605 and 12 C.F.R. § 1024.41, and/or (ii) the terms of the _
- deed of trust.” (2nd Am. Compl. § 81.) Weisheit also alleges that these actions “constitute
materially unfair or deceptive practices in violation of 15 U.S.C.A. § 1692f.” (id. J 82.)

In its Memorandum Opinion granting Bayview’s motion for summary judgment, this Court
concluded, “[b]ecause Weisheit rests the validity of Count II upon the validity of her claims in
Count I, and because the Court has concluded the evidence does not support her claims in Count
I, the Court likewise concludes that Bayview is entitled to judgment on Count II.” Weisheit, 2019
WL 3208661, at *11. Weisheit expressly agrees with this conclusion, stating in her opposition to
Rosenberg’s motion for summary judgment that she “agrees that the viability of her claims against

Rosenberg in Count II are contingent upon the viability of her claims against Bayview in Count

 

1 The Court expressly incorporates the reasoning and analysis provided in its prior Memorandum Opinion. See
Weisheit, 2019 WL 3208661,
I.” (Opp’n M.S.J. at 1, ECF No. 115.) Because this Court has already concluded that there is no
genuine dispute of material fact regarding Weisheit’s claims against Bayview in Count I—and that
these claims fail—there is no genuine dispute of material fact that Weisheit’s claims against
Rosenberg in Count II also fail.
IV. — Conclusion

For the foregoing reasons, an Order shall enter granting Rosenberg’s motion for summary

judgment.
DATED this LA day of January, 2020.

BY THE COURT:

Lo ame. &- (2. ke

James K. Bredar
Chief Judge
